DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments to the claims, filed 6/4/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 6/4/2021 have been fully considered and they are persuasive.
Allowable Subject Matter
Claims 1, 3-14, 16-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record Furmanski teaches	A device for filtering a pressure signal obtained from a pressure sensor in a fluid containing system, the pressure signal comprising first pulses and second pulses, the first pulses originating from a first periodic pulse generator, said device comprising (See Abstract):
	an input for receiving the pressure signal from the pressure sensor(See Para[0027]); and 	a signal processor connected to the input, the signal processor configured to (See Para[0027]):
(See Fig 11 (a) and Para[0145]), a plurality of harmonic frequencies associated with the first pulses (See Fig 11(b) and Para[0145]) and wherein the reference signal is indicative of a current operating frequency of the first periodic pulse generator (See Para[0145]);	With regards to Claim 1, the prior art or any combination of prior art searched fails to teach the limitation of 	determine, for a time window within the pressure signal, a pressure vector of pressure values within the time window;	determine, for the time window within the pressure signal, a first harmonic vector and a second harmonic vector for each of the plurality of harmonic frequencies, wherein each first harmonic vector defines a sine wave at a respective harmonic frequency of the plurality of harmonic frequencies, and wherein each second harmonic vector defines a cosine wave at the respective harmonic frequency;	compute for the time window within the pressure signal, correlation values between (i) each first harmonic vector and the pressure vector and (ii) each second harmonic vector and the pressure vector; and	generate a filtered signal including the second pulses and removing the first
pulses by (i) combining, as a function of the correlation values, each of the first and second harmonic vectors and (ii) subtracting the combined first and second harmonic vectors from the pressure vector.	Examiner further notes that Hertz teaches 	By eliminating the frequency fo and its harmonics, the effect of the blood pump's pressure pulses on the pressure in the arterial sensor 4 can be eliminated (See Fig 3 and Fig 4 and Col 6 lines  17-26)	However this teaching is different than the claimed invention because the claim requires 	determine, for the time window within the pressure signal, a first harmonic vector and a second harmonic vector for each of the plurality of harmonic frequencies, wherein each first harmonic vector defines a sine wave at a respective harmonic frequency of the plurality of harmonic frequencies, and wherein each second harmonic vector defines a cosine wave at the respective harmonic frequency;		Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 20-22 recite similar language to claim 1 above and are allowed due to the same reasoning.	Claims 3-14, 16-19, 23 are allowed due to their dependency of Claim 1.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863